MEMORANDUM **
Yiu Wing Choi appeals the district court’s order granting in part his motions seeking modification of his restitution payment schedule, arising from his underlying conviction for bank fraud, in violation of 18 U.S.C. § 1344. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Choi contends that the district court abused its discretion by failing to take into consideration his current financial situation when it modified his restitution repayment schedule. We disagree. In ruling on Choi’s request, the court specifically stated that it had reviewed the revised financial statements submitted by Choi, and it reset the monthly payment amount based on Choi’s own testimony as to what he could afford to pay. The district court’s rulings on Choi’s motions were not an abuse of discretion. See United States v. Mills, 991 F.2d 609, 611-12 (9th Cir.1993) (concluding that district court did not abuse its discretion in issuing a restitution order where the district court was provided with information as to defendant’s ability to pay restitution, and the record reflected that the court had considered that information).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.